Opinion by
Oliver, C. J.
On the agreed facts, protest 268090-K was dismissed as to the items marked “B,” covered by entries 865418 and 21183, and the matter was remanded to a single judge sitting in reappraisement for determination of the value of the merchandise in the manner provided by law (28 U.S.C. § 2636(d)). The items marked “C,” stipulated to consist of parts of photographic cameras similar in all material respects to the merchandise involved in Manca, Inc. v. United States (38 Cust. Ct. 271, C.D. 1874), were held dutiable at 20 percent under paragraph 1551, as claimed.